Title: From John Adams to Thomas Digges, 14 August 1780
From: Adams, John
To: Digges, Thomas


     
      Sir
      
       March 14. 1780
      
     
     I had not till This afternoon, your Favour of the third of this month. I am greatly obliged to you, sir for this and the other of the 7th. I may promise to be as faithfull a Correspondent, as the particular Situation I am in, will permit: But you must be very sensible, that I cannot be very exact in the Payment of Debts of this sort.
     I really cannot devine the Principle, nor the Passion, nor the Humour upon which the Exchange of the Prisoners is refused. After exchanging between the British Government and American Authority in France after the numerous Exchanges between Boston and New York, and Between Boston and Hallifax I should think, if they were uniform even in their Whimsies, they could not refuse an Exchange between America and England. This Method was adopted more for the Ease of British subjects than American Citizens, and the rude Rejection of it, will hurt them more than Us.
     There are three French Frigates arrived, from Charlestown S.C. which sailed the 24 Jany. and left all quiet, not even expecting an Ennemy, which leaves 27 days for Clinton to have proceeded from N. York, a Circumstance which increases the Probability, that the fleet met with a storm. The french Men of War which were in Chesapeak Bay are all Safe so that Cornwallis must have failed of that Part of his Enterprise, If he ever had it in View.
     I believe with you that the Committees of Correspondence in England and Ireland must embarrass the Ministry: but will they be of any Use to Us, if the Persons who take the lead in these Correspondences Associations and Congress, should prevail and get into Power, will not their Aeconomical Projects rather injure than serve our Cause, by enabling them to command more Money, and make greater Exertions. But is there any common Principle of Union left in the Minds of the People which can be made a Foundation of Union and bind them together, against both the Terms and the Allurements of the Court? These Movements to be sure a very similar to those in America.
     The Committee of Correspondence is purely an American Invention. It is an Invention of Mr. Sam. Adams, who first conceived the Thought, made the first Motion in a Boston Town Meeting, and was himself chosen the first Chairman of a Committee of Correspondence, that ever existed among men. They do him Honour by adopting his Discovery, but I am afraid they will do Us all Injury, by turning his Empire against Us.
     If the Irish are as wise, as their first Efforts seem to indicate, they will take Advantage of this Opportunity, to obtain compleat Liberty. They show plainly that they understand what is necessary to this End and proceed towards it with a Caution that will insure them success.
     It is a vast Pleasure to hear that the great and amiable Characters you mention, are clearly for American Independance. It is not all to be wondered that Minds, which have comprehended the Truth of Things from the Beginning of this Controversy should continue to see, in a just Light the Situation and the Interests of both Countries. And nothing is more certain than that all those who are for Independance, on Provisoes, will find themselves deceived and disappointed as egregiously as ever a Bernard, an Hutchinson a Gage or an How, have done. Have those who talk of America’s giving up the Alliance, ever considered what they say? Would not these very Men despise her if she did it, for doing it? Would not America, if there is any Ingenuity, Modesty, Candour, Honour or Virtue of any other denomination in her forces despise herself for so doing. Would not the Universe detest her, as well as despise her? Would she not throw herself by such a Measure more absolutely into the Power of Great Britain, than she ever would have been if she had submitted to the Claims of Parliament in all Cases whatsoever. Surely Americans, have common sense, they are capable of some Reflection, they have some Knowledge of their Interests, and they have some Sentiments of what is right and fit.
     
     Those who talk of federal Alliances, with America, do they mean against France and Spain? Could England trust America, after violating her Virgin faith, with such shameless Prostitution if she were to make such a League. England might think that France would not trust her again, but England could not trust her more. I know not how such Ideas strike other Minds but to me they seem the fruit of a total Dissolution of all Principles, and all moral Sentiments and Feelings, and they suppose such a Dissolution in America, but those who suppose it will find themselves mistaken, they will find that there are Principles there which will be an Overmatch for Fire and Sword.
     There are others who talk of constitutional Impossibilities of acknowledging American Independance, a strange unmeaning Gibberish which they have inferred from Ld Chathams observation that the Act of settlement had consecrated the Descent of the Crown, and its Authority and Preogatives over all the dominions to the Heirs of the Princess Sophia of Hanover: as if the Act of settlement was made to abolish all the Principles which produced it, and upon which it was founded.
     I should be very happy to take the London Courant: and will endeavour to accomplish it. I have the Honour to be, with much Respect, sir, your most obedient servant,
     
      Ferdinando Raymond San
     
    